Citation Nr: 0917174	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  04-02 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

The Veteran has bipolar disorder that had onset during active 
service.  


CONCLUSION OF LAW

The criteria for service connection for bipolar disorder have 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matters

In January 2008, the RO issued a rating decision adjudicating 
the issue on the title page of the instant decision.  That 
issue was already on appeal to the Board.  The January 2008 
rating decision has no legal effect.  An explanation is in 
order.  

In May 2001, VA received the Veteran's claim for service 
connection for bipolar disorder.  In December 2001, the RO 
denied that claim.  The Veteran initiated an appeal to the 
Board by filing a notice of disagreement in August 2002 and 
perfected the appeal in January 2004 following the RO's 
issuance of a statement of the case.  See 38 U.S.C.A. § 7105.  

In December 2006, the Board issued a decision adjudicating 
the Veteran's appeal.  The Veteran appealed that decision to 
the U.S. Court of Appeals for Veteran's Claims (Court).  

Even though the Veteran had a pending appeal of the December 
2006 Board decision, he submitted a writing to the RO in June 
2007 in which he stated as follows (original all in upper 
case):  "I request DVA reopen my claim for service 
connection and rating for an acquired psychiatric disorder 
(bipolar disorder).  Enclosed is new and material evidence to 
reopen my claim."  

In January 2008, the RO issued a rating decision in which it 
determined that new and material evidence had not been 
submitted to reopen a claim for entitlement to service 
connection for bipolar disorder.  In that decision the RO 
stated as follows:  "You were previously denied service-
connection for bipolar disorder on June 23, 2006 by the Board 
of Veterans Appeals and were notified of the decision on June 
23, 2006.  The appeal period for that decision has expired 
and the decision is final."  

Once the RO issues a decision adverse to the claimant, the 
claimant has a period of one year to file a notice of 
disagreement with the decision.  38 U.S.C.A. § 7105(b).  A 
timely filed notice of disagreement initiates an appeal to 
the Board of the decision.  38 U.S.C.A. § 7105(a).  If a 
timely notice of disagreement is not filed, the decision 
becomes final.  38 U.S.C.A. § 7105(c).  Once a decision has 
become final, the claim generally cannot be reopened or 
allowed.  Id.  An exception to this rule of finality is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is secured with respect to a claim that has been 
disallowed, the Secretary of Veterans Affairs (Secretary) 
shall reopen the claim and review the former disposition of 
the claim.  

The timely filing of a notice of disagreement initiates 
appellate review of the RO decision and confers jurisdiction 
on the Board.  38 U.S.C.A. § 7105(a)(b).  If the disagreement 
is resolved the RO then must issue a statement of the case.  
38 U.S.C.A. § 7105(d)(1).  Unless VA closes the appeal for 
failure to perfect the appeal, the Board retains 
jurisdiction.  Exercise of that jurisdiction by the Board is 
mandatory.  Mintz v. Brown, 6 Vet. App. 277, 281 (1994).  

In June 2008, the Court issued a decision vacating the June 
2006 Board decision and remanding the matter to the Board to 
readjudicate the appeal consistent with the Court's decision.  
The effect of the vacatur by the Court may be considered as 
to have nullified the Board decision.  See DeSousa v. Gober, 
10 Vet. App. 461, 468 (1997) (citing Yoma v. Brown, 8 Vet. 
App. 298, 299 (1995)).  

38 U.S.C.A. § 511(a) provides that the Secretary shall decide 
all questions of law or fact necessary to a decision by the 
Secretary under a law that affects the provision of benefits 
by to Secretary to veterans.  38 U.S.C.A. § 7104(a) provides 
that all questions in a matter which under § 511(a) is 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary and that final decisions on 
such appeals shall be made by the Board.  As the June 2006 
Board decision is nullified, the Veteran has not yet received 
the Board decision to which he has a right.  

Not having received a decision by the Board, the Veteran's 
appeal of the December 2001 RO decision is still pending.  
All evidence received since the December 2001 rating decision 
was received in connection with his May 2001 claim.  As the 
December 2001 rating decision has not become final, the new 
and material evidence is not necessary to reopen his May 2001 
claim.  See 38 C.F.R. § 3.156(b).  The January 2008 rating 
decision has no effect on the matter decided in the instant 
decision.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008).  

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

As already indicated, the Court has remanded the issue of 
service connection for a bipolar disorder to the Board for 
readjudication consistent with the Court's June 2008 
decision, which vacated the Board's December 2006 decision.  
In that June 2008 decision, the Court referred to Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008) (decided well after the 
Board's 2006 decision).  

In Boggs, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) reversed a decision of the Veterans Court, 
finding that the Veterans Court's holding in a November 2006 
decision that "even when two claims are based upon separate 
and distinctly diagnosed injuries, they can be considered as 
one and the same for the purposes of 38 U.S.C. § 7104(b) if 
they involve the same symptomatology", was not a correct 
understanding of the law.  Id at 1336.  

When the Board issued the December 2006 decision, the Board 
was under the same impression as the Veterans Court at that 
time, that two claims based upon the same symptomatology 
constituted the same claim.  It was not until 2008, when the 
Federal Circuit provided its interpretation of § 7104's 
language "factual basis", that symptomatology was not 
particularly important in determining whether a previous 
claim had been filed for the same disability.  

38 U.S.C.A. § 7104(b) provides that, except with regard to 
reopening finally claims based on new and material evidence, 
"when a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered."  In Boggs, the 
Federal Circuit explained that "factual basis" referred to 
in § 7104(b) is the diagnosis of the condition, not the 
symptoms experienced by the Veteran.  Id at 1336.  The 
Federal Circuit held that claims based upon distinctly 
diagnosed diseases and injuries must be considered new claims 
as far as application of § 7104(b).  Id at. 1337.  A caveat 
to this holding is that a Veteran is not entitled to a new 
claim based upon the same disease or injury merely because he 
has been misdiagnosed as having a different disease or 
injury.  Id. at 1336.  

VA treatment notes from July 2000 mark the first assessment 
of bipolar disorder.  Hence, the Veteran's claim received in 
May 2001, for service connection for bipolar disorder, is a 
new claim.  

Service treatment records do not mention bipolar disorder.  
These records however do document treatment for psychiatric 
symptoms.  June 1981 psychiatric clinic notes document 
treatment following the Veteran's injury of his mother with 
the Veteran's report of feeling angry and frustrated.  
Diagnosis was adjustment disorder with anxious mood and 
chronic alcohol abuse.  He was prescribed melleril for 
anxiety, follow-up with alcohol treatment program, and 
supportive psychotherapy.  From July 8, 1981 to July 15, 
1981, the Veteran was hospitalized following intentional 
multiple drug overdose.  He reported drinking prior to the 
overdose and was known to have a history of depression and 
aggression.  Medical personnel rendered a diagnosis of 
adjustment disorder with depressed mood associated with 
dependent traits.  Disposition included recommendation for 
follow up at psychiatric clinic for short term psychotherapy 
and for alcohol counseling.  

Thus, the service treatment records establish that the 
veteran had psychiatric symptoms during service.  This is 
evidence favorable to his claim because it tends to prove the 
first element of service-connection.  

A July 2000 VA treatment record, signed by a registered 
nurse, includes an assessment of bipolar disorder.  A May 
2001 VA treatment note, signed by a physician, includes an 
impression of bipolar disorder.  Significantly, a September 
2006 mental health clinic visit report provides evidence that 
the Veteran continues to suffer from bipolar disorder and 
provides a medical opinion that his bipolar disorder is 
related to service.  

This note, signed by a physician, includes a statement as to 
the Veteran's report of symptoms that he asserts occurred 
during service.  These include that he had marked insomnia, 
would get up in a frenzy of activity, and would feel powerful 
and omnipotent.  The physician also noted, in the present 
tense, that the Veteran will alternate periods of severe 
depression when he wants to die and during this periods will 
overeat and have remarkable lack of energy.  

There is no evidence that this physician reviewed the 
Veteran's service treatment records.  That alone does not 
mean that the opinion is not probative or sufficient to meet 
the criteria for established a nexus between the Veteran's 
service and his bipolar disorder.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  What is important is that 
the history relied upon by the physician is accurate.  Id.  

The July 1981 narrative summary of the Veteran's inservice 
hospitalization contains a description that the Veteran had 
been known to be "depressed and physically aggressive at 
times."  This report documents the Veteran's suicide 
attempt.  Another service treatment note, from June 1981, 
documented that the Veteran injured his mother "causing a 
lacerated wound on her head when he threw a box in a temper 
outburst."  This note contains a description of the 
Veteran's appearance as "tense and anxious."  While these 
treatment records do not mention marked insomnia, the records 
are consistent with the September 2006 description of the 
Veteran's service history.  

In that September 2006 VA treatment report, the physician 
opined that the Veteran "has suffered with bipolar illness 
for many years going back to the time that he was in the 
service."  This physician also provided evidence that the 
Veteran's current diagnosis of bipolar disorder is a correct 
diagnosis.  In that regard, the physician stated that the 
Veteran improved little when he was treated only with 
antidepressants; but that lithium, which was started in 2001, 
made a great deal of difference in his life.  Although, the 
physician did not explicitly state that this supported a 
diagnosis of bipolar disorder, such can be reasonably 
inferred by the physician's diagnostic impression of bipolar 
disorder and the disposition to continue treatment with 
lithium.  

The Board finds that the criteria for service connection for 
bipolar disorder have been met.  Sufficient evidence of 
psychiatric disease during service is provided by the service 
treatment records.  VA treatment records from July 2000 
forward, provide sufficient evidence that the Veteran 
currently has bipolar disorder.  The September 2006 VA mental 
health notes provides sufficient evidence that his bipolar 
disorder had onset during active service.  As all elements 
necessary to establish service connection for bipolar 
disorder have been proven, service connection for this 
disability must be granted.  

ORDER

Service connection for bipolar disorder is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


